Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/915,224 filed on 06/29/2020.
Claims 1 – 20 are pending and ready for examination.


Priority
This application claims priority to a PCT application no. PCT/CN2019/108437 filed on 09/27/2019.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/22/2020 and 01/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 6, 11 – 13, 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sony ("2-step RACH to 4-step RACH fallback", 3GPP TSG RAN WG2 NR Adhoc, R2-1700137, Sony, Agenda: 3.2.1.4, January 17-19, 2017) in view of Li et al. (Li hereinafter referred to Li) (US 2019/0132882 A1) (both are cited in IDS).

Regarding claim 1, Sony teaches (Title, 2-step RACH to 4-step RACH fallback) an apparatus (Fig.2, UE), cause the apparatus to perform: 
use a first random access type in a random access procedure (Fig.2, initial/first step. UE sends Msg 1 using 2-step random access (RA) procedure. Here, 2-step RA is a first random access type); 
in response to determining that a threshold number (Pg.2: Line 11, PRACH retransmissions up to a maximum; Pg.2: Line 14, a configurable number of retransmissions using the 2-step procedure. Here, maximum/ configurable number of retransmissions is considered as a threshold number) of failed random access attempts (Pg.2: Line 8, the UE receives no response. Here, no response of Msg 1 (i.e. no RAR) is considered as failed random access attempts) has been reached using the first random access type (Pg.2: Line 14-15, after a configurable number of retransmissions using the 2-step procedure; Proposal 2: After receiving no response to a 2-step RACH initial transmission, or reaching the maximum 2-step RACH retransmissions), switch to using a second random access type (Pg.2: proposal 2: After receiving no response to a 2-step RACH …, the UE retransmits/restarts the PRACH procedure using the 4-step RACH procedure. Here, 4-step RA is a second random access type) which is different from the first as mentioned, 2-step and 4-step are two RA types; therefore, the second RA type is different from the first RA type). 
Sony teaches a UE and it is obvious that UE comprises least one processor; and 
at least one memory.
Sony does not specifically recite
an apparatus comprising: 
at least one processor; and 
at least one memory comprising computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to perform:
determine whether to switch.
However, Li teaches (Title, Method and apparatus for random access design of NR unlicensed)
an apparatus (Fig.3 and [0102], UE 116) comprising: 
at least one processor (Fig.3 and [0103], processor 340); and 
at least one memory (Fig.3 and [0103], memory 360) comprising computer program code ([0103], memory 360 includes an operating system (OS) 361 and one or more applications 362. Here, OS with applications work as computer program code),  the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to perform ([0111], The processor 340 executes the OS 361 stored in the memory 360 in order to control the overall operation of the UE 116): 
Fig.19 and [0274], UE uses 2-step RA); 
in response to determining that a number of failed random access attempts has been reached using the first random access type, determine whether to switch to using a second random access type (Fig.19, 1903. [0274], UE can determine to switch to 4-step RA when Msg1 transmission is unsuccessful after a number of (re)transmissions N. Here, unsuccessful transmission of Msg1 is considered as failed random access attempts; therefore, UE determine whether to switch to a second RA type) which is different from the first random access type ([0274], UE indicates a choice of 2-step RA or 4-step RA through a selection of a RA preamble sequence that is dedicated to 2-step RA or 4-step RA. Therefore, 2-step RA is different from 4-step RA).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sony as mentioned above and further incorporate the teaching of Li. The motivation for doing so would have been to provide methods and apparatus for a random access (RA) procedure for new radio (NR) in unlicensed spectrum that supports both 2-step RA and 4-step RA and a procedure for selecting between 2-step RA and 4-step RA in an effective way to reduce latency (Li, [0002] and [0268]).

Regarding claim 2, combination of Sony and Li teaches all the features with respect to claim 1 as outlined above.
Sony further teaches
Pg.2: Line 13 – 15, it is possible to configure the UE to perform PRACH retransmissions using the 4-step procedure after a configurable number of retransmissions using the 2-step procedure. Therefore, switching to the second random access type is in accordance with a configuration provided by a network).
Li further teaches
switch to the second random access type in a manner that is in accordance with a configuration provided by a network (Fig.18, step 1806. [0272], The gNB initiates switching between 2-step RA and 4-step RA; gNB indicates use of 4-step RA through PRACH configuration. [0274], a gNB indicates by system information through a configuration of random access parameters. Therefore, switching to the second random access type is in accordance with a configuration provided by a network).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Sony and Li as mentioned in clam 1 and further incorporate the teaching of Li. The motivation for doing so would have been to provide methods and apparatus for a random access (RA) procedure for new radio (NR) in unlicensed spectrum that supports both 2-step RA and 4-step RA and a procedure for selecting between 2-step RA and 4-step RA in an effective way to reduce latency (Li, [0002] and [0268]).

Regarding claim 3, combination of Sony and Li teaches all the features with respect to claim 2 as outlined above.
Sony does not specifically teach
wherein the configuration provided by the network explicitly configures whether the apparatus is allowed to switch to the second random access type.
However, Li teaches
wherein the configuration provided by the network explicitly ([0274], a gNB indicates by system information through a configuration of random access parameters) configures whether the apparatus is allowed to switch to the second random access type (Fig.18, step 1806. [0272], The gNB initiates switching between 2-step RA and 4-step RA; gNB indicates use of 4-step RA through PRACH configuration.. Therefore, the network explicitly configures whether the apparatus is allowed to switch to the second random access type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Sony and Li as mentioned in clam 2 and further incorporate the teaching of Li. The motivation for doing so would have been to provide methods and apparatus for a random access (RA) procedure for new radio (NR) in unlicensed spectrum that supports both 2-step RA and 4-step RA and a procedure for selecting between 2-step RA and 4-step RA in an effective way to reduce latency (Li, [0002] and [0268]).

Regarding claim 4, combination of Sony and Li teaches all the features with respect to claim 1 as outlined above.

cause the apparatus to: select to use a preamble group in the second random access type (Fig.2, 4-step RA procedure using preamble group 2; Proposal: 3, Preambles are grouped into at least those corresponding to 2-step and 4-step RACH, and the UE selects a preamble from the relevant group when performing the fallback from 2-step to 4-step RACH).
Li further teaches
cause the apparatus to: select to use a preamble group in the second random access type ([0274], UE indicates a choice of 2-step RA or 4-step RA through a selection of a RA preamble sequence that is dedicated to 2-step RA or 4-step RA. Therefore, UE selects to use a preamble sequence/ group in the second random access type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Sony and Li as mentioned in clam 1 and further incorporate the teaching of Li. The motivation for doing so would have been to provide methods and apparatus for a random access (RA) procedure for new radio (NR) in unlicensed spectrum that supports both 2-step RA and 4-step RA and a procedure for selecting between 2-step RA and 4-step RA in an effective way to reduce latency (Li, [0002] and [0268]).

Regarding claim 11, combination of Sony and Li teaches all the features with respect to claim 1 as outlined above.
Sony further teaches
as mentioned, 2-step and 4-step are first and second random access types, respectively).

Regarding claim 12, combination of Sony and Li teaches all the features with respect to claim 1 as outlined above.
Sony further teaches
wherein the apparatus comprises a user equipment (Fig.2, UE is a user equipment).

Regarding claim 13, Sony teaches (Title, 2-step RACH to 4-step RACH fallback) an apparatus (Fig.2, gNB), cause the apparatus to perform: 
configure a user equipment with a threshold number (Pg.2: Line 11, PRACH retransmissions up to a maximum; Pg.2: Line 14, a configurable number of retransmissions using the 2-step procedure. Here, maximum/ configurable number of retransmissions is considered as a threshold number) of failed random access attempts (Pg.2: Line 8, the UE receives no response. Here, no response of Msg 1 (i.e. no RAR) is considered as failed random access attempts) to access a random access channel using a first random access type before switching to a second random access type (Pg.2: Line 11 – 15, for the 2-step RACH procedure it is possible to perform retransmissions of the preamble only using the 4-step procedure; it is possible to configure the UE to perform PRACH retransmissions using the 4-step procedure after a configurable number of retransmissions using the 2-step procedure. Here, 2-step RACH procedure is a first random access type and 4-step RACH procedure is a second random access type; therefore, the UE is configured to switch to a the second random access type from a first one); and 
configure the user equipment to use a preamble group (Fig.2, 4-step RA procedure using preamble group 2) in case of switching from the first random access type to the second random access type (Fig.2, UE is moved/ switched to 4-step procedure from a 2-step procedure).  
Sony teaches a gNB and it is obvious that gNB comprises least one processor; and 
at least one memory.
Sony does not specifically recite
an apparatus comprising: 
at least one processor; and 
at least one memory comprising computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to perform.
However, Li teaches (Title, Method and apparatus for random access design of NR unlicensed)
an apparatus (Fig.2 and [0084], eNB 102) comprising: 
at least one processor (Fig.2 and [0085], controller/processor 225); and 
at least one memory (Fig.2 and [0085], memory 230) comprising computer program code ([0021], computer readable program code embodied in a computer readable medium; computer readable medium includes any type of medium capable of being accessed by a computer, such as read only memory (ROM), .., or any other type of memory), the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to perform ([0091], controller/processor 225 controls the overall operation of the eNB 102): 
configure a user equipment with a threshold number ([0274], a gNB indicates by system information through a configuration of random access parameters) using a first random access type before switching to a second random access type (Fig.18, step 1803. [0272], the gNB monitors success reception rate of 2-step RA procedure; When the rate is smaller than a threshold, then fallback to 4-step RA is triggered. Here, 2-step RA is a first random access type and 4-step RA is a second random access type); and 
configure the user equipment to use a preamble group ([0274], UE indicates a choice of 2-step RA or 4-step RA through a selection of a RA preamble sequence that is dedicated to 2-step RA or 4-step RA) in case of switching from the first random access type to the second random access type (Fig.18, step 1806. [0272], The gNB initiates switching between 2-step RA and 4-step RA; gNB indicates use of 4-step RA through PRACH configuration. Therefore, UE is configured to switch from the first random access type to the second random access type by using a preamble sequence/ group).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sony as mentioned above and further incorporate the teaching of Li. The motivation for doing so would have been to provide methods and apparatus for a random access (RA) procedure for new Li, [0002] and [0268]).

Regarding claims 6 and 15, combination of Sony and Li teaches all the features with respect to claims 4 and 13, respectively as outlined above.
Sony further teaches
wherein the preamble group comprises one of a first preamble group or a second preamble group (Fig.2, 4-step RA procedure using preamble group 2. Here, group 2 is considered as second preamble group. Due to alternative language “one of” in the claims, examiner points one limitation only).

Regarding claim 17, combination of Sony and Li teaches all the features with respect to claim 13 as outlined above.
Sony does not specifically teach
configure the user equipment whether the user equipment is allowed to switch to the second random access type.
However, Li teaches
configure the user equipment ([0274], a gNB indicates by system information through a configuration of random access parameters) whether the user equipment is allowed to switch to the second random access type (Fig.18, step 1806. [0272], The gNB initiates switching between 2-step RA and 4-step RA; gNB indicates use of 4-step RA through PRACH configuration.. Therefore, the network configures the user equipment whether the user equipment is allowed to switch to the second random access type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Sony and Li as mentioned in clam 13 and further incorporate the teaching of Li. The motivation for doing so would have been to provide methods and apparatus for a random access (RA) procedure for new radio (NR) in unlicensed spectrum that supports both 2-step RA and 4-step RA and a procedure for selecting between 2-step RA and 4-step RA in an effective way to reduce latency (Li, [0002] and [0268]).

Regarding claim 18, combination of Sony and Li teaches all the features with respect to claim 13 as outlined above.
Sony further teaches
wherein the apparatus comprises a base station (Fig.2, gNB is a base station).

Regarding claim 19, Sony teaches a method (Title, 2-step RACH to 4-step RACH fallback) comprising:
using, by a user equipment (Fig.2, UE), a first random access type in a random access procedure (Fig.2, initial/first step. UE sends Msg 1 using 2-step random access (RA) procedure. Here, 2-step RA is a first random access type); 
in response to determining that a threshold number (Pg.2: Line 11, PRACH retransmissions up to a maximum; Pg.2: Line 14, a configurable number of retransmissions using the 2-step procedure. Here, maximum/ configurable number of retransmissions is considered as a threshold number) of failed random access attempts (Pg.2: Line 8, the UE receives no response. Here, no response of Msg 1 (i.e. no RAR) is considered as failed random access attempts) has been reached using the first random access type (Pg.2: Line 14-15, after a configurable number of retransmissions using the 2-step procedure; Proposal 2: After receiving no response to a 2-step RACH initial transmission, or reaching the maximum 2-step RACH retransmissions), switch to using a second random access type (Pg.2: proposal 2: After receiving no response to a 2-step RACH …, the UE retransmits/restarts the PRACH procedure using the 4-step RACH procedure. Here, 4-step RA is a second random access type) which is different from the first random access type (as mentioned, 2-step and 4-step are two RA types; therefore, the second RA type is different from the first RA type). 
Sony does not specifically teach
determining by the user equipment whether to switch.
However, Li teaches a method (Title, Method and apparatus for random access design of NR unlicensed) comprising: 
using, by a user equipment, a first random access type in a random access procedure (Fig.19 and [0274], UE uses 2-step RA); 
in response to determining that a number of failed random access attempts has been reached using the first random access type, determining by the user equipment whether to switch to using a second random access type (Fig.19, 1903. [0274], UE can determine to switch to 4-step RA when Msg1 transmission is unsuccessful after a number of (re)transmissions N. Here, unsuccessful transmission of Msg1 is considered as failed random access attempts; therefore, UE determine whether to switch to a second RA type) which is different from the first random access type ([0274], UE indicates a choice of 2-step RA or 4-step RA through a selection of a RA preamble sequence that is dedicated to 2-step RA or 4-step RA. Therefore, 2-step RA is different from 4-step RA).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sony as mentioned above and further incorporate the teaching of Li. The motivation for doing so would have been to provide methods and apparatus for a random access (RA) procedure for new radio (NR) in unlicensed spectrum that supports both 2-step RA and 4-step RA and a procedure for selecting between 2-step RA and 4-step RA in an effective way to reduce latency (Li, [0002] and [0268]).

Regarding claim 20, combination of Sony and Li teaches all the features with respect to claim 19 as outlined above.
Sony further teaches
selecting, by the user equipment, to use a preamble group in the second random access type (Fig.2, 4-step RA procedure using preamble group 2; Proposal: 3, Preambles are grouped into at least those corresponding to 2-step and 4-step RACH, and the UE selects a preamble from the relevant group when performing the fallback from 2-step to 4-step RACH).
Li further teaches
[0274], UE indicates a choice of 2-step RA or 4-step RA through a selection of a RA preamble sequence that is dedicated to 2-step RA or 4-step RA. Therefore, UE selects to use a preamble sequence/ group in the second random access type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Sony and Li as mentioned in clam 19 and further incorporate the teaching of Li. The motivation for doing so would have been to provide methods and apparatus for a random access (RA) procedure for new radio (NR) in unlicensed spectrum that supports both 2-step RA and 4-step RA and a procedure for selecting between 2-step RA and 4-step RA in an effective way to reduce latency (Li, [0002] and [0268]).

Claims 5, 7, 8, 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sony in view of Li and further in view of AGIWAL et al. (AGIWAL hereinafter referred to AGIWAL) (US 2020/0344812 A1).

Regarding claims 5 and 14, combination of Sony and Li teaches all the features with respect to claims 4 and 13, respectively as outlined above.
The combination of Sony and Li does not specifically teach
wherein the selecting to use the preamble group in the second random access type in dependence on a preamble group used in the first random access type.
Title, Method and apparatus for switching between 2 step and 4 step random access (RA) procedures and contention resolutions)
wherein the selecting to use the preamble group in the second random access type in dependence on a preamble group used in the first random access type ([0197], network directs UE(s) to perform 2 step RACH procedure to switch to 4 step RACH procedure; [0203], UE selects the preamble group. If RA preambles group B is configured, UE selects RA preambles group A.  Since, the switching from a first random access process to second random access process is occurred based on selecting the preamble group; therefore, selecting to use the preamble group (here, group A) in the second random access type in dependence on a preamble group (here, group B) used in the first random access type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Sony and Li as mentioned in claims 6 and 15 and further incorporate the teaching of AGIWAL. The motivation for doing so would have been to provide a method for switching between 2 step and 4 step random access (RA) procedures and contention resolutions that would be beneficial case of congestion (AGIWAL, [0002] and [0026]).

Regarding claims 7 and 16, combination of Sony and Li teaches all the features with respect to claims 6 and 15, respectively as outlined above.
The combination of Sony and Li does not specifically teach

However, AGIWAL teaches (Title, Method and apparatus for switching between 2 step and 4 step random access (RA) procedures and contention resolutions)
wherein the first preamble group comprises a group A preamble and the second preamble group comprises a group B preamble ([0197], network directs UE(s) to perform 2 step RACH procedure to switch to 4 step RACH procedure; [0203], UE selects the preamble group. If RA preambles group B is configured, UE selects RA preambles group A or group B. therefore, it is obvious to consider that the first preamble group comprises a group A preamble and the second preamble group comprises a group B preamble).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Sony and Li as mentioned in claims 6 and 15 and further incorporate the teaching of AGIWAL. The motivation for doing so would have been to provide a method for switching between 2 step and 4 step random access (RA) procedures and contention resolutions that would be beneficial case of congestion (AGIWAL, [0002] and [0026]).

Regarding claim 8, combination of Sony and Li teaches all the features with respect to claim 1 as outlined above.
The combination of Sony and Li does not specifically teach

However, AGIWAL teaches (Title, Method and apparatus for switching between 2 step and 4 step random access (RA) procedures and contention resolutions)
wherein the determining whether to switch to the second random access type is based at least in part on a comparison between a data payload size associated with a preamble used in the first random access type and a data payload size associated with a preamble available in the second random access type (III. Switching from 2 Step RA to 4 Step RA Procedure; [0197], network directs UE(s) performing 2 step RACH procedure to switch to 4 step RACH procedure; [0203], UE selects the preamble group. If RA preambles group B is configured, UE selects RA preambles group A or group B based on MsgA payload size. Here, MsgA payload size is considered as data payload size and each preamble group is associated with a data payload size. Therefore, switching is based at least in part on a comparison between a data payload size associated with a preamble).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Sony and Li as mentioned in claim 1 and further incorporate the teaching of AGIWAL. The motivation for doing so would have been to provide a method for switching between 2 AGIWAL, [0002] and [0026]).

Regarding claim 10, combination of Sony and Li teaches all the features with respect to claim 1 as outlined above.
The combination of Sony and Li does not specifically teach
determine whether to switch to the second random access type based at least in part on a determination of a data payload to be transmitted by the apparatus.
However, AGIWAL teaches (Title, Method and apparatus for switching between 2 step and 4 step random access (RA) procedures and contention resolutions)
determine whether to switch to the second random access type based at least in part on a determination of a data payload to be transmitted by the apparatus (III. Switching from 2 Step RA to 4 Step RA Procedure; [0197], network directs UE(s) performing 2 step RACH procedure to switch to 4 step RACH procedure; [0203], UE selects the preamble group. If RA preambles group B is configured, UE selects RA preambles group A or group B based on MsgA payload size. Here, MsgA payload is considered as data payload. Fig.6, MsgA is transmitted by the UE/ apparatus. Therefore, switching is based on a determination of a data payload to be transmitted by the apparatus).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Sony and Li as mentioned in claim 1 and further incorporate the teaching of AGIWAL. The AGIWAL, [0002] and [0026]).



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
ZHAO et al. (Pub. No. US 2020/0404711 A1) – “METHOD AND DEVICE FOR CONTENTION BASED RANDOM ACCESS” discloses a method and device that perform switching to a four-step contention-based random access after a maximum number of total transmissions of Random Access Preambles of a two-step contention-based random access configured by the network side device for the terminal side device is reached. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474